 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10

11   NGOC LAM CHE, an individual              )   Case No.: 5:18-cv-07608-SVK
                                              )
12               Plaintiff,                   )   [PROPOSED] ORDER RE STIPULATION
                                              )   OF VOLUNTARY DISMISSAL WITH
13         vs.                                )   PREJUDICE
                                              )    AS MODIFIED BY THE COURT
14   ASIAN SQUARE, INC, a California          )
     corporation;                             )   [Hon. Susan van Kuelen presiding]
15                                            )
                 Defendants.                  )
16                                            )
                                              )
17                                            )
                                              )
18                                            )
                                              )
19                                            )
                                              )
20                                            )
                                              )
21                                            )
                                              )
22                                            )
                                              )
23                                            )
                                              )
24

25

26

27

28


                                       [PROPOSED] ORDER
                                        5:18-CV-07608-SVK
 1
            Pursuant to the parties’ “Stipulation of Voluntary Dismissal with Prejudice,” and good cause
 2
     appearing therefore, IT IS HEREBY ORDERED that the Defendant shall be dismissed with
 3
     prejudice in the above-captioned action. Each party shall bear his or its own costs and attorney’s
 4
     fees. This Court shall retain jurisdiction to enforce the settlement terms between the parties. only to
 5                             enforce remediation provisions under the parties' settlement agreement, if
     IT IS SO ORDERED          any, and only through the date of completion of any such remediation.
 6
            Feb. 18, 2020
     Dated ______________________                         ________________________________
 7
                                                          Judge, United States District Court,
 8                                                        Northern District of California

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              [PROPOSED] ORDER
                                               5:18-CV-07608-SVK
